Citation Nr: 0331398	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Bell's palsy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Roanoke, Virginia.

A personal hearing before the undersigned was held in May 
2003 at the Central Office of VA.  A transcript of the 
hearing is of record.


REMAND

Evidence needed to decide the claim remains to be developed.  
Therefore, the claim will be remanded.

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, charges VA with an enhanced duty 
to provide certain assistance and notice to claimants of VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002).  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  

Because the veteran's claim was pending before VA when the 
VCAA was enacted, it is subject to the VCAA and therefore, 
must be developed and adjudicated within its framework.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); cf. Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003) (VCAA did not apply to a claim that was the 
subject of a Board decision entered before the enactment of 
the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The 
statute provides that an examination is necessary if the lay 
and medical evidence of record includes competent evidence 
that the veteran has a current disability or persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not include sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service medical records show that during his November 1961 
pre-induction examination, the veteran was ascribed a 
neurological defect consisting of "mild Horner's syndrome" 
of the right side.  Included with his service medical records 
is a September 1961 report by his private physician stating 
that the veteran suffered an episode of "Horner's Syndrome" 
in June 1957 and, although there had been "[n]o 
recurrence," now had "some remaining paralysis."  The 
private physician's statement noted that the paralysis was 
being treated with "[s]ymptomatic therapy" and that the 
veteran's "[p]rogress" was "normal."  Service medical 
records show that in March 1963, the veteran was diagnosed 
during a neurology consultation at the 5th General [United 
States Army] Hospital in Bad Cannstatt with "[r]ight facial 
nerve palsy (Bell's)" after he "noticed a sudden loss of 
tone in the right side of his face [ ] and inability to close 
completely his right eye" two days before.  It is stated in 
the consultation report that the neurological examination was 
"normal except for a virtually complete paralysis of the 
right 7th nerve."  Hospital records show after several days, 
he appeared to have "improved" and was discharged to duty.  
The hospital discharge summary stated his "final diagnosis" 
was Bell's palsy but also commented that his "[n]europathy 
of the facial nerve" was of "undetermined" cause.

Service medical records show that the veteran was given 
temporary physical profiles for the Bell's palsy in March and 
April 1963.  The physical profile record dated in April 1963 
prohibited "[r]iding in open vehicles, being outside for 
duty, details, physical training or field duty."  Service 
medical records show that in October 1963, the veteran was 
found to have had a recurrence of the Bell's palsy and was 
prescribed therapy for his right facial muscles.  It was 
noted in the October 1963 record that he had been receiving 
other therapy consisting of "muscle stimulation and 
massage."  Service medical records show that in December 
1963, the veteran was found to have recovered much of his 
functioning with therapy and was prescribed more therapy.  In 
the December 1963 record, the diagnosis of Bell's palsy was 
confirmed.

The report of the veteran's October 1963 separation 
examination shows that the veteran was ascribed a 
neurological defect consisting of "residual Bell's [p]alsy" 
evidenced by "[w]eakness of retraction of the [right] angle 
of the mouth."  The report of the medical history given by 
the veteran during the October 1963 separation examination 
reflects that he gave a history of paralysis.  The report of 
the medical history given by the veteran during his November 
1961 pre-induction examination reflects that he did not give 
a history of paralysis.

The report of a VA neurology examination performed in July 
2001 states a diagnosis of Bell's palsy with residual 
weakness of the face muscle on the right side."  Findings 
stated in the examination report include "[f]acial paralysis 
. . . on the right side of the face on the anterior 
two/thirds of the jaw."  

During the hearing before the undersigned, the veteran 
averred that although before entering service he experienced 
mild neurological symptoms affecting his face, he never 
experienced before entering service the facial paralysis and 
other symptoms attributed to Bell's palsy that he had during 
service or has today.  He testified that he first developed 
the symptoms that led to the diagnosis of Bell's palsy during 
service after performing a detail in Germany outside in the 
cold weather.  At the hearing, the veteran and his 
representative also maintained that if the veteran had Bell's 
palsy before service, the condition had been aggravated 
permanently during, and as the result of, his service.

Thus, the lay and medical evidence currently of record 
indicates that the veteran has a neurological condition, 
diagnosed as Bell's palsy, affecting the right side of his 
face that may be related to his service.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  However, 
the medical evidence currently of record is not sufficient to 
resolve the claim.  Id.  The July 2001 VA examination did not 
answer the question whether the current neurological 
condition diagnosed as Bell's palsy is as likely as not 
related to the veteran's service, either because caused or 
because aggravated by the conditions of that service.  A 
supplemental VA examination is needed in order to clarify the 
etiology of the neurological condition diagnosed as Bell's 
palsy and, if it preexisted service, whether it was 
permanently aggravated during service.

Before a new VA examination is performed, VA should assure 
that it has obtained all medical records potentially relevant 
to the merits of the claim that may be outstanding.  These 
include any outstanding VA or private medical records 
concerning a neurological disorder that are dated from the 
time of the veteran's separation from service in January 
1964.  The claims file now contains private medical records 
dated as early as November 1984 and VA medical records dated 
as early as January 2001.  Under the VCAA, VA must make 
reasonable efforts to obtain records pertinent to a claim for 
benefits, and if the records could not be secured, must so 
notify the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA should give to a claimant 
if it is unable to obtain records.  38 C.F.R. § 3.159(e).  

The Board notes that the VCAA charges VA with a duty to 
provide claimants with certain notice concerning the status 
of their claims.  Under the VCAA, VA must notify the claimant 
and the claimant's representative, if any, of any information 
and any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.; Quartuccio.  The notice must clearly indicate that the 
claimant has one year from the date of the notice in which to 
identify or submit evidence in support of the claim.  
38 U.S.C.A. § 5103; see Disabled American Veterans, 327 F.3d 
at 1348, 1353; Paralyzed Veterans of America (declaring 
38 C.F.R. § 3.159(b)(1) inconsistent with the statute, and 
therefore invalid, insofar as it provides for adjudication of 
the claim if the claimant has not responded to the notice 
within 30 days).

It appears that the RO did not send the veteran a letter 
intended to accomplish the notice called for in section 5103 
of the VCAA.  In the April 2002 statement of the case, the RO 
included the text of 38 C.F.R. § 3.159(b)(1).  In November 
2002, on the veteran's election, the claim was reviewed de 
novo by the decision review officer of the RO.  While the 
case is in remand status, the RO should determine whether 
these procedures satisfied section 5103 of the VCAA.  The RO 
should take any and all corrective action following from its 
determination of this question.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all notice 
and development action required by the 
VCAA and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

2.  The RO should write to the veteran 
and ask him to identify all VA and 
private medical treatment and 
consultation that he has had after 
service since January 1964 for a 
neurological disorder affecting the right 
side of his face since July 1976.

The RO should attempt to obtain all VA 
and private medical records indicated by 
the veteran's response that are not now 
part of the claims file.  For VA medical 
records, such efforts must continue until 
is reasonably certain that the records do 
not exist or that further efforts to 
obtain them would be futile.  

The RO should document in the claims file 
the actions that it took to secure this 
evidence and provide appropriate notice 
to the veteran and his representative 
regarding records that could not be 
obtained.  All medical records obtained 
should be associated with the claims 
file.  

3.  After the actions requested in 
paragraphs 1 and 2 have been completed, 
the RO should schedule the veteran for a 
VA neurology examination.  If possible, 
the VA examination should be performed by 
the same physician (a private provider 
engaged by VA to perform examinations) as 
performed the July 2001 VA neurology 
examination.  All tests and studies 
thought necessary by the examiner should 
be performed.  The claims file must be 
made available to the examiner, and the 
examiner is requested to confirm that it 
was available for review and that 
pertinent documents therein were 
reviewed.  

The examiner should indicate whether the 
diagnosis of Bell's palsy is confirmed 
and should report any other diagnoses of 
a neurological disorder affecting the 
right side of the veteran's face that are 
arrived at during the examination.  Then, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or better) 
that the neurological condition is 
related to service.  A full rationale for 
the opinion should be provided.  The 
opinion should include commentary 
addressing the following matters:

(i)  whether is it at least as likely as 
not (50 percent or greater likelihood) 
that the Bell's palsy with which the 
veteran was diagnosed during service was 
related to the episode of Horner's 
syndrome that his private physician 
reported the veteran suffered in 1957 or, 
in the alternative, that the Bell's palsy 
is a different disease from Horner's 
syndrome;

(ii)  whether it is clear and 
unmistakable that the veteran had Bell's 
palsy before entering service; 

(iii)  whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the veteran had Bell's palsy before 
entering service;

(iv)  if it is at least as likely as not 
that the veteran had Bell's palsy before 
entering service, whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the disease underwent a 
permanent worsening during service;

(v)  if it is at least as likely as not 
that the veteran's Bell's palsy underwent 
a permanent worsening during service, 
whether it is more likely than not that 
the permanent worsening during service 
was due to the natural progress of the 
disease; 

(vi)  whether it is at least as likely as 
not (50 percent or greater likelihood) 
that if it did not preexist service, the 
Bell's palsy with which the veteran was 
diagnosed during service was caused by an 
incident of his service, including duty 
outdoors, as recounted by the veteran and 
referred to in the temporary physical 
profile of April 1963, or to duty 
outdoors in cold weather, as recounted by 
the veteran; 

(vii)  whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the Bell's palsy manifested by the 
veteran during his service is 
etiologically related to the neurological 
disorder, diagnosed during the July 2001 
VA examination as Bell's palsy, 
manifested by the veteran currently;

(viii)  whether it is at least as likely 
as not (50 percent or greater likelihood) 
that within one year after his separation 
from service, the veteran manifested an 
organic disease of the nervous system 
that was etiologically related to the 
Bell's palsy that he manifested during 
service.

4.  Thereafter, the claim should be re-
adjudicated.  All relevant evidence of 
record should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

